PARKER, Judge.
Appellants assign error to the trial judge’s ruling that the arrest and search of defendants was lawful and that evidence obtained by the search was admissible. Before so ruling the trial judge conducted a voir dire examination at which both the State and the defendants presented evidence. At the conclusion of the voir dire examination the trial judge entered an order making full findings of fact on the basis of which he concluded that the search of both defendants was incident to a lawful arrest and that the evidence obtained by the search was admissible in evidence. In this we find no error.
While defendants’ testimony was in sharp conflict with that presented by the State, the State’s evidence was sufficient to show the following: About 1:00 a.m. on 3 February 1971 three Charlotte police officers, sitting in an unmarked patrol car parked in the back parking lot at the Barringer Hotel, saw the defendants standing in front of the Robert Hall Clothing Store at the corner of 9th and College Streets. This was some three or four blocks from Hall’s Clock Shop. At that time no other person was present. Defendant Gibson, with defendant Dewalt standing beside him, took some object about two feet long and with it broke a window in the clothing store. Both defendants then moved across the street but later came back. They left when a marked patrol car came down the street. The officers in the unmarked car next saw the defendants about fifteen minutes later, when the officers observed the defendants sitting together at the counter in the White Tower Restaurant. The officers recognized defendant Gibson as the person they had seen breaking the window at the Robert Hall Clothing Store and recognized defendant Dewalt as the person they had seen with Gibson when he did so. The officers thereupon immediately arrested both defendants. We agree with the trial court’s ruling that the officers acted lawfully when they did so.
G.S. 15-41 contains the following:
“A peace officer may without warrant arrest a person:
(1) When the person to be arrested has committed a felony or misdemeanor in the presence of the officer, or when the officer has reasonable ground to believe that the *448person to be arrested has committed a felony or misdemeanor in his presence;
Defendant Gibson committed at least a misdemeanor when he broke the window in the clothing store. G.S. 14-54 (b). This occurred in the presence of the officers. The only other person present was the defendant Dewalt, who was standing beside Gibson when the latter broke the window, who then moved across the street and back with Gibson, who left the scene with Gibson when the marked police car appeared, and who was still with Gibson some fifteen minutes later when the officers found them together in the restaurant. Under the circumstances, we hold that the officers had reasonable ground to believe that Dewalt was actively aiding and abetting Gibson and was equally guilty with Gibson of at least the misdemeanor of window breaking. In this context, “[pjrobable cause and ‘reasonable ground to believe’ are substantially equivalent terms,” State v. Harris, 279 N.C. 307, 182 S.E. 2d 364, and “[t]he existence of ‘probable cause,’ justifying an arrest without a warrant, is determined by factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act.” 5 Am. Jur. 2d, Arrest, § 48, p. 740. In our opinion, the facts found by the trial judge on competent evidence would warrant legal technicians, as well as reasonable and prudent laymen, in believing both Dewalt and Gibson to be guilty of at least a misdemeanor in the breaking of the window at the Robert Hall Clothing Store. The arrest of both defendants without a warrant was lawful under G.S. 15-41(1).
“A police officer may search the person of one whom he has lawfully arrested as an incident of such arrest.” State v. Roberts, 276 N.C. 98, 171 S.E. 2d 440. In the present case, the search which the officers made when they “patted down” the defendants at the scene of the arrest was clearly a lawful incident of the arrest. The officers cut short that initial search because of the growing and hostile crowd. Since the danger from possible concealed weapons was not entirely eliminated by the initial quick search, it was reasonable to continue the search at the police station. In our opinion both the quick initial search at the scene of the arrest and the continuation of that search at the police station were lawful searches incident to the arrest of the defendants. The articles found as a result of such searches were properly admitted in evidence.
*449Appellants concede that if the evidence obtained as result of the searches was admissible, then ex necessitate their motions for dismissal were properly overruled.
We have carefully examined all of appellants’ remaining assignments of error and find no prejudicial error such as would warrant the granting of a new trial. Accordingly, in the trial and judgments appealed from we find
No error.
Chief Judge Mallard and Judge Morris concur.